As Filed With the Securities and Exchange Commission on March 28, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DARA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 04-3216862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer IdentificationNo.) 8601 Six Forks Road, Suite 160 Raleigh, North Carolina (Address of principal executive offices) (Zip Code) DARA BIOSCIENCES, INC. 2008 EMPLOYEE, DIRECTOR AND CONSULTANT STOCK PLAN (Full title of plans) David J. Drutz, M.D. Chief Executive Officer DARA BioSciences, Inc. 8601 Six Forks Road, Suite 160 Raleigh, NC 27615 (Name and address of agent for service) (919) 872-5578 (Telephone number, including area code, of agent for service) With a copy to: Mark R. Busch K&L Gates LLP 214 North Tryon Street, Suite 4700 Charlotte, NC 28202 (704) 331-7440 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer□ Non-acceleratedfilero
